IN THE SUPREME COURT OF THE STATE OF NEVADA


                BAYZLE MORGAN,                                         No. 70655
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF
                                                                             FILED
                CLARK; AND THE HONORABLE                                      JUN 2 7 2016
                RICHARD SCOTTI, DISTRICT JUDGE,                              TFMCIE K. LINDEMAN
                Respondents,                                            SLE
                                                                        BY
                   and                                                            DEPUrf-CLIRK

                THE STATE OF NEVADA,
                Real Party in Interest.




                                      ORDER DENYING PETITION
                              This is an original petition for a writ of mandamus or,
                alternatively, prohibition challenging a district court order denying a
                motion to continue the trial in the underlying proceedings, which is
                scheduled to begin on Monday, June 27, 2016. Petitioner has also filed a
                motion for stay, 1 and real party in interest has filed an opposition. Having
                considered the documents and arguments presented in this matter, we
                conclude that our extraordinary intervention is not warranted.               Pan v.




                      1 -Wenote that petitioner's motion was denominated an "emergency,"
                but counsel 'failed to comply with the requirements set foiith in NRAP
                27(e), which governs such motions.


SUPREME COURT
        OF
     NEVADA


(0) 1947A
Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
Accordingly, we
              ORDER the petition DENIED. 2




                                      Douglas


                                         0-kutrave-
                                      Cherry




                                      Giflb on s




cc:   Hon. Richard Scotti, District Judge
      The Law Office of Daniel M. Bunin
      Dayvid J. Figler
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk




      2 The   motion for stay is denied as moot.




                                        2